Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 11, 2016

The Court of Appeals hereby passes the following order:

A16D0440. IN THE INTEREST OF: T. S. AND K. N. S., CHILDREN
    (FATHER).

      On January 15, 2016, the juvenile court entered an order terminating the
parental rights of both the father and the mother of T. S. and K. N. S. The mother filed
a motion for new trial, but the father did not file such a motion. On June 24, 2016, the
father filed an application for discretionary appeal from the trial court’s order
terminating his parental rights. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The filing
deadline is jurisdictional, and this Court is unable to accept an untimely application.
See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012). Here, the father’s
application was filed 161 days after the order he seeks to appeal. The mother’s motion
for new trial does not toll the father’s time within which he had to file an application
from the trial court’s order terminating his parental rights. Accordingly, this
application is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             07/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.